Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites a game control method comprising, among other recited features, displaying on a screen comprising a plurality of cells, wherein an item is associated with each of the cells, a rarity value is set to each item, a letter is included in each of the cells, a color of each of the cells depends on the rarity of the value of the associated item, and the screen further comprises a number of obtainable items for each rarity value.  No single reference or reasonable combination of prior art references anticipate or make obvious the claimed invention, including the features listed above for claim 1.  
U.S. Patent Application Publication No. 2005/0282634 to Yamada discloses a game control method that includes tracking and displaying rare game items in a matrix, but fails to disclose, among other features, color coding and the number of obtainable items for each rarity value.  U.S. Patent Application Publication No. 2014/0038716 to Endo; U.S. Patent Application Publication No. 2011/0257422 to Hawkins; and U.S. Patent Application Publication No. 2006/0082068 to Patchen disclose game control methods including a matrix of game objects, but each fails to disclose the above listed features of claim 1.  Further, independent claims 6 and 11 also recite the allowed features.  Claims 2-5, 7-10, and 12-18 depend from allowable base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James S. McClellan/Primary Examiner, Art Unit 3715